                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JANEL FRITZ                                                  CIVIL ACTION
           Plaintiff
                                                              NO. 18-3181
               v.

 UWCHLAN AMBULANCE CORPS,
 INC.
          Defendant

                                            ORDER

       AND NOW, this 4 th day of March 2020, upon consideration of Defendant 's motion for

summary judgment, [ECF 19], Plaintiff's response in opposition thereto, [ECF 20], and

Defendant's reply, [ECF 23], it is hereby ORDERED that, for the reasons set forth in the

accompanying    Memorandum      Opinion, Defendant's motion for       summary judgment is

GRANTED, and JUDGMENT is entered in favor of Defendant and against Plaintiff on all of

Plaintiffs claims. The Clerk of Court is directed to mark this matter CLOSED.



                                           BY THE COURT:

                                           Isl Nitza I. Quinones Aleiandro
                                           NITZA I. QUINONES ALEJANDRO
                                           Judge, United States District Court
